Title: To George Washington from Major General Charles Lee, 26 February 1777
From: Lee, Charles
To: Washington, George



My Dr Sir
New York Feb’ry the 26th 1777

I am extremely glad that Morris is so far recover’d that there is a probability of his leaving Philadelphia Where I left him (as I thought) in a very bad way from the effects of his Southern expedition—I have the sincerest love and affection for him—his excellent qualities, his good sense and integrity must endear him to evrybody who knows him—Eustace I consider as my adopted Son. considering the circumstances of his being taken out of other hands and his affection for me I ought to look upon him in this light—in short, shou’d any accident happen to me, it has long been my resolution to leave evrything I possess on this side the water betwixt these two young Men—You will much oblige me therefore in sending Morris to N. York the instant He joins You—General Howe, will I make no doubt transmit a passport for him by the same Flag of truce with this letter as likewise for the Gentlemen Whom I impatiently expect from the Congress—Eustace if He comes up in consequence of the enclosd letter will I dare say have the same indulgence. Adieu, My Dr Friends, God preserve and protect You—Yours most sincerely

Charles Lee



P.S. You will, I request, shew this note to Morris and his Father if He is with You.

